Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF LIFECYCLE FUNDS TIAA-CREF LIFECYCLE INDEX FUNDS (each a series of the TIAA-CREF Funds) SUPPLEMENT NO. 3 dated August 6, 2010 to the February 1, 2010 Statement of Additional Information (SAI) DESIGNATION OF NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATIONS FOR UNDERLYING MONEY MARKET FUND Pursuant to recent amendments to Rule 2a-7 under the Investment Company Act of 1940, the Board of Trustees has designated four Nationally Recognized Statistical Rating Organizations (NRSROs) for the Underlying Money Market Fund. Accordingly, the following is hereby added as a new paragraph to the end of the disclosure under Ratings as Investment Criteria on page B-7 of the SAI: The Underlying Money Market Fund utilizes short-term credit ratings of the following designated NRSROs to help determine whether a security is eligible for purchase by the Underlying
